DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 8/30/19 and 10/14/19 has been received and made of record.  Note the acknowledged PTO 1449 forms enclosed herewith.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the term “comprises” which is legal terminology used in claims.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities:  “a proximal portion” should read --a proximal portion of the top layer-- so as to avoid confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 6, “the medical article” lacks proper antecedent basis.
As regards claim 7, “a second major surface of the top layer” is indefinite in that a first major surface of the top layer has not been recited, which renders the claim confusing.
As regards claim 13, “the second position” indefinite.  Further, a first position has not been presented, thereby rendering the claim indefinite.
As regards claims 14-15, each occurrence of “the medical article” lacks proper antecedent basis thereby rendering the claims indefinite.
As regards claim 15, “the portion of the medical article” lacks proper antecedent basis.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claim(s) 1, 4, 9, 10, 12-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2010/039751 A1 (“Vitaris et al.”).
As regards claim 1, Vitaris et al. discloses a transparent catheter securement system that anticipates Applicants' claimed invention. More specifically, Vitaris et al. discloses a medical dressing (catheter securement device 10) comprising: a dressing body (transparent base 12 ) comprising a first major surface (top surface 20a), a second major surface (bottom surface 20b), opposite the first major surface, comprising a skin-contact adhesive (page 5, lines 11-13); and a flap (24 or 26) comprising a first major surface (constituted by the bottom surface), a second major surface (constituted by the top surface), opposite the first major surface, a fixed end integrally connected to the dressing body (see Fig. 1A), and a movable free end (see Fig. 1A); wherein the second major surface of the flap comprises a securing adhesive (24a, 26a) for contact with the first major surface of the dressing body (24 and 26 are configured to be secured to catheter 5, skin and the transparent base).
As regards claim 4, Vitars et al. discloses the medical dressing of claim 1, wherein the second major surface of the flap comprises a removable release liner (25, 27) covering the securing adhesive (24a, 26a).
As regards claim 9, Vitaris et al. discloses the medical dressing of claim 1, wherein the dressing body further comprises a perimeter surrounding a central portion of the dressing body (see Fig. 1A) and a recess (constituted by slot 21) extending from the perimeter into a central portion of the dressing body.
As regards claim 10, Vitaris et al. discloses the medical dressing of claim 9, wherein the fixed end of the flap is integrally connected to the dressing body at the perimeter of the dressing body (see Fig. 1A).
As regards claim 12, Vitaris et al. discloses the medical dressing of claim 9, wherein the dressing body further comprises a recess (constituted by slot 21) from the perimeter into the central portion of the dressing body.
As regards claim 13, Vitaris et al. discloses the medical dressing of claim 8, wherein the free end of the flap overlaps at least a portion of the recess in the dressing body when the free end of the flap is in the second position (see Figs. 1A and 4).
As regards claim 14, Vitaris et al. discloses a medical dressing of claim 13, wherein the recess is configured to allow a portion of the medical article to extend from the second major surface of the dressing body to the first major surface of the dressing body, and wherein the flap is positioned to secure the portion of the medical article to the first major surface of the dressing body, adjacent the recess in the dressing body (see Figs. 3 and 4).
As regards claim 15, Vitaris et al. discloses the medical dressing of claim 10, wherein the medical article includes a catheter system comprising a catheter (5), and wherein the portion of the medical article includes a proximal portion of the catheter, located proximally with respect to an insertion site (see Figs. 2-4 and para. 0015) covered by a distal portion (a portion of distal portion 30) of the dressing body that is free of the flap (see Figs. 4 and 5).

   Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2011/0021997 (“Kyvik et al.”).
As regards claim 1, Kyvik et al. discloses a catheter securement device that anticipates Applicants' claimed invention. More specifically, Kyvik et al. discloses medical dressing comprising: a dressing body (base member 10 and base extension member 21) comprising a first major surface (top surface), a second major surface (bottom surface), opposite the first major surface, comprising a skin-contact adhesive (adhesive layer 11); and a flap (elongated flexible, loop sheet member 14) comprising a first major surface (constituted by the bottom surface), a second major surface (constituted by the top surface), opposite the first major surface, a fixed end integrally connected (via adhesive member 15, see para. 0013, lines 12-15) to the dressing body (see Fig. 2), and a movable free end (pull tab member 18, see para. 0013, lines 16-11; wherein the second major surface of the flap comprises a securing adhesive (16) capable of contact with the first major surface of the dressing body.

Claim(s) 1, 6, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication No. 2013/0150796 (“Souza et al.”).
As regards claim 1, Souza et al. discloses a foldable IV catheter securement dressing for protection against inadvertent contamination.  More specifically, Souza et al. discloses a medical dressing (constituted by catheter securement dressing 100) comprising: a dressing body (lower portion 120) comprising: a first major surface,
a second major surface, opposite the first major surface, comprising a skin-contact adhesive (adhesive layer 114); and a flap (upper portion 130) comprising: a first major 
As regards claim 6, Souza et al. discloses the medical dressing of claim 1, wherein the flap is formed by a portion of the dressing body, wherein the dressing body includes a base layer (lower portion 120) and a top layer (upper portion 130), and wherein the flap is formed by the top layer of the dressing body to secure at least a portion of the medical article (20, 22) between the top layer and the base layer of the dressing body (see Fig. 9).
As regards claim 8, Souza et al. discloses the medical dressing of claim 6, wherein the flap is separated from a remainder of the top layer by a living hinge (fold 118), and wherein the living hinge is positioned to extend transversely with respect to a longitudinal axis of the dressing body (see Fig. 8 which discloses the living hinge, constituted by the fold line, separating a distal portion (adjacent 130) of the top layer from a proximal portion (adjacent 120).
As regards claim 9, Souza et al. discloses the medical dressing of claim 1, wherein the dressing body further comprises a perimeter surrounding a central portion (constituted by access opening 122) of the dressing body 9 (see Fig. 8).

Claim(s) 1, 9 and 11 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 5,468,231 (“Newman et al”)
As regards claim 1, Newman et al. discloses a refastenable tube and cable restraint for surgical use.  More specifically, Newman et al. discloses a medical dressing (constituted by tube and cable restraint 1) comprising: a dressing body (attachment strip 16, holding strip 22) comprising: a first major surface, a second major surface, opposite the first major surface, comprising a skin-contact adhesive (12, see col. 13, lines 1-5); and a flap (bridging strip 60) comprising: a first major surface, a second major surface, opposite the first major surface, a fixed end (positioned at hinge line 64) integrally connected (the bridging strip is integrated with 16, 22) to the dressing body (see col. 14, lines 11-13 and Figs. 2A, 2b), and a movable free end (positioned at finger tab 61), wherein the second major surface of the flap comprises a securing adhesive (see col. 5, line 67-col. 6,lines 3) for contact with the first major surface of the dressing body (as shown in Fig. 2b). Newman et al. teaches that it is known to use an acrylate pressure sensitive adhesive as the adhesive for use to securely attach the holding strip to the attachment strip to prevent undesired opening of the bridge (see col. 7, lines 28-31).  
As regards claim 9, Newman et al. discloses the medical dressing of claim 1, wherein the dressing body further comprises a perimeter surrounding a central portion (constituted by the region of the bridging strip) of the dressing body  (see Fig. 2b, which shows the bridging strip positioned in the center).
As regards claim 11, Newman et al. discloses the medical dressing of clam 9, wherein the fixed end is of the flap is integrally connected to the dressing body at a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Souza et al. in view of U.S. Patent Application Publication No. 2010/0159192 (“Cotton et al.”).
As regards claim 2, Souza et al. discloses the medical dressing of claim 1, wherein the adhesives (114,116) may be constructed from polymer based pressure sensitive adhesive that forms a bond with the application of light pressure (see para. 0024).  Souza et al. fails to teach wherein the adhesion of the skin-contact adhesive is less than the adhesion of the securing adhesive.  Cotton, however, teaches that it known to adhere wound dressings to the skin of a user with silicone adhesive gel because they adhere to skin but do not cause damage to the skin upon removal. See paras. [0003, 0025 and 0026] of Cotton, which disclose the advantages of using a silicone adhesive on skin.  As such, one having ordinary skill in the art, when presented with the teachings from Cotton with respect to silicone adhesive layers, would have been motivated to construct the adhesive of Souza et al. that comes into contact with skin from a silicone adhesive gel layer which offers less tack than general pressure sensitive adhesive layers which secure the flap to the top of the medical 
As regards claim 3, Souza et al. discloses the medical dressing of claim 1, wherein the adhesives (114,116) may be constructed from polymer based pressure sensitive adhesive that forms a bond with the application of light pressure (see para. 0024).  Souza et al. fails to teach the adhesion between the second major surface of the dressing body and the skin surface is less than the adhesion between the second major surface of the flap and the first major surface of the dressing body.
Cotton, however, teaches that it known to adhere wound dressings to the skin of a user with silicone adhesive gel because they adhere to skin but do not cause damage to the skin upon removal. See paras. [0003, 0025 and 0026] of Cotton, which discloses the advantages of using a silicone adhesive on skin.  As such, one having ordinary skill in the art, when presented with the teachings from Cotton with respect to silicone adhesive layers, would have been motivated to construct the adhesive of Souza et al. that comes into contact with skin from a silicone adhesive gel layer which offers less tack than general pressure sensitive adhesive layers which secures the second major surface of the flap to the dressing body, in order to obtain the predictable result of not damaging the skin upon removal. 

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman et al. in view of U.S. Patent Application Publication No. 2010/0159192 (“Cotton”) 
As regards claim 5, Newman et al. discloses the medical dressing of claim 1, except wherein the skin-contact adhesive comprises a silicone adhesive.  Cotton, however, teaches that it known to adhere wound dressings to the skin of a user with silicone adhesive gel because they adhere to skin but do not cause damage to the skin upon removal. See paras. [0003, 0025 and 0026] of Cotton, which disclose the advantages of using a silicone adhesive on skin.  As such, one having ordinary skill in the art, when presented with the teachings from Cotton with respect to silicone adhesive layers, would have been motivated to construct the adhesive of Newman et al. that comes into contact with skin from a silicone adhesive gel layer because it would not damage the skin upon removal.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable  Souza et al. as applied to claim 6, and in further view of U.S. Patent Application Publication No. 2010/0159192 (“Cotton”) and U.S. Patent No. 5,468,231 (“Newman et al.”).
As regards claim 7, Souza et al. discloses the medical dressing of clam 6, except wherein, a second major surface of the top layer is positioned to be coupled to a first major surface of the base layer, wherein a second  major surface of the top layer is positioned to be coupled to a first major surface of the base layer, wherein a second major surface of the base layer is configured to be coupled to skin, and wherein the second major surface of the base layer includes a silicone adhesive and the second major surface of the top layer includes an acrylate adhesive.
Cotton, however, teaches that it known to adhere wound dressings to the skin of a user with silicone adhesive gel because they adhere to skin but do not cause damage to the skin upon removal. See paras. [0003, 0025 and 0026] of Cotton, which disclose the advantages of using a silicone adhesive on skin.  As such, one having ordinary skill in the art, when presented with the teachings from Cotton with respect to silicone adhesive layers, would have been motivated to construct the adhesive of Souza et al. that comes into contact with skin from a silicone adhesive gel layer because it would not damage the skin upon removal.
As to the acrylate adhesive, Newman et al. teaches that it is known to use an acrylate pressure sensitive adhesive as the adhesive for use to securely attach the holding strip to the attachment strip to prevent undesired opening of the bridge (see col. 7, lines 28-31).  As such, it would have been obvious to one having ordinary skill in the art to have used an acrylate pressure sensitive as the adhesive on the second surface of the flap of Souza et al., in order to securely attach flap to the base member to prevent the undesired opening of the flap. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 are 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,434,284 (“the ‘284 patent) in view of U.S. Patent Application Publication No. 2013/0150796 (“Souza et al”).  As regards claim 1, claim 1 of the ‘284 patent recites all structural and functional limitations of application claim 1 except that the fixed end is “integrally connected” instead claim 1 of the ‘284 patent recites the “fixed end coupled”. Souza et al., in its analogous medical article (100), teaches it is known to integrally connect a fixed end of a flap (130) to a dressing body member (120) in order to easily secure the medical article without the need for additional materials (see para. 0020, lines 20-24).  In view of Souza et al., it would have been obvious to one having ordinary skill in the art to have constructed the flap of claim 1 of the ‘284 patent such that the flap is integrally connected to the dressing body in order to easily secure the medical article without the need for additional materials, thereby reducing manufacturing costs.
With respect to claim 3, see claim 1 of the ‘284 patent.
With respect to claim 4, claim 1 of the ‘284 patent recites all features of the claim except wherein the second major surface of the flap comprises a removable release liner covering the securing adhesive.  Souza et al. further teaches it is known to provide the second layer of the flap with a removable release liner (140) in order to provide premature adhesion of the flap (see para. 0021). In view of Souza et al., it would have been further obvious to provide the second major surface of the flap with a removable release liner (140) in order to provide premature or inadvertent adhesion of the flap.
With respect to claim 5, see claim 1 of the ‘284 patent.
With respect to claim 9, see claim 4 of the ‘284 patent.
As regards claim 10, claim 4 of the ‘284 patent recites all features of the claim except, wherein the fixed flap is integrally connected to the dressing body at a central portion of the dressing body.  However, Souza et al. additionally teaches it is known to provide the fixed end of flap (130) such that it is integrally connected to the perimeter of the dressing body so as to allow the flap to be folded over fold line (118), thereby creating an upper portion that firmly secures a medical device, such as a catheter in place on the user, so as to provide easy and efficient securement of the (para. 0006).
In view of Souza et al., it would have been obvious to one having ordinary skill in the art to have provided the fixed end of the flap such that it is integrally connected to the perimeter of the dressing body to provide easy and efficient securement of a medical device to a user.
With respect to claim 12, see claim 4 of the ‘284 patent.
With respect to claim 13, see claim 5 of the ‘284 patent.
With respect to claim 14, see claim 6 of the ‘284 patent.
With respect to claim 15, see claim 7 of the ‘284 patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.